DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art is WO 2015/062926 to Traversaz. 	Traversaz discloses a pump device for administering a medical fluid to a patient, the pump device comprising: a holding device (1) for receiving a syringe barrel of a syringe, the holding device (11) comprising a stationary section between an opened position (shown in Figure 1) and a closed position (shown in Figure 2), wherein the holding member is configured to secure, in the closed position, the syringe barrel of a syringe received on the holding device with respect to the stationary section, a shaft coupled to the holding member (pg. 4, lines 33-35), the shaft being configured to rotate during a movement of the holding member (pg. 4, lines 31-33) and a damping device (2) comprising a movable part (22) connected to the shaft (12) and rotatable together with the shaft and a stationary part (21) fixed with respect to the stationary section of the holding device (1).  Traversaz fails to disclose a rotational movement of the movable part with respect to the stationary part providing for a damping of the movement of the holding member. Instead, Traversaz teaches linear movement of the movable part with respect to the stationary part (pg. 6, lines 4-8). 




Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783